Citation Nr: 0837160	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  03-03 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to an increased initial evaluation for 
irritable bowel syndrome (IBS), currently 10 percent 
disabling.  

2.	Entitlement to an earlier effective date prior to August 
20, 2002 for service connection for IBS.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from December 2002 and March 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

In August 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

At the hearing, the Board received additional evidence from 
the veteran consisting of a statement and medical evidence.  
The new evidence was accompanied by a waiver of the veteran's 
right to initial consideration of the new evidence by the RO.  
38 C.F.R. §§ 19.9, 20.1304(c) (2007).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issues on appeal.

Additionally, at the hearing, the veteran confirmed that he 
wished to withdraw his appeal regarding service connection 
for a bilateral eye disability.  The veteran's statements at 
the hearing satisfied the criteria necessary to withdraw the 
issue, and the appeal as to that issue is hereby withdrawn.  
See 38 C.F.R. § 20.204(b) (2007).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent evidence of record shows IBS manifested by 
more or less constant abdominal distress with diarrhea and 
alternating constipation.  

3.	The veteran filed a claim to reopen the claim for service 
connection for IBS on August 20, 2002.


CONCLUSIONS OF LAW

1.	The criteria for a 30 percent evaluation for IBS have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.114, Diagnostic Code 7319 (2007).  

2.	The appellant lacks legal entitlement to an effective date 
earlier than August 20, 2002 for service-connected IBS as a 
matter of law.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 
C.F.R. §§ 3.1(p), 3.400(r), (q)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that the veteran's original claim in August 
2002 was a request to reopen a previously denied claim.  This 
claim was reopened and granted in March 2007.  Here, the duty 
to notify was not satisfied prior to the initial unfavorable 
decision on the claim by the AOJ.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the appellant in October 2002 and March 2006 that 
fully addressed all notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  
The letters also included the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran received this notice in March 2006.  Here, the 
veteran is challenging the initial evaluation and effective 
date assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a rating decision in March 2007, a 
statement of the case in October 2007 and a supplemental 
statement of the case in July 2008 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in March 2007.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

INCREASED INITIAL EVALUATION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the ratings initially assigned for 
these disabilities, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  

The veteran is 10 percent service connected under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 for irritable colon syndrome.  
Under this code, moderate irritable colon syndrome, with 
frequent episodes of bowel disturbance with abdominal 
distress, is rated 10 percent disabling.  Severe irritable 
colon syndrome, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
is rated 30 percent disabling.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2007).  

The Board finds that the veteran is entitled to an increased 
evaluation.  Affording the veteran the benefit of the doubt, 
the medical evidence of record depicted the veteran's 
symptoms as moderate to severe.  He experienced numerous 
episodes of abdominal distress including diarrhea and 
constipation for many years.  The VA and private medical 
records show treatment for IBS symptoms on multiple 
occasions.  The VA Compensation and Pension Examination in 
March 2007 noted colic, distention, nausea and vomiting 
usually 2 times per day.   

Additionally, in the veteran's written statements and 
testimony during the August 2008 hearing, the veteran 
indicated that every time he ate food, he would feel sick and 
have an upset stomach.  He would be nauseated and have 
frequent diarrhea.  He would also experience fecal 
incontinence approximately twice per month.  The veteran also 
received treatment in the emergency room on several occasions 
and would be treated for vomiting and dehydration.  The 
veteran testified that he had episodes of diarrhea 
approximately 2 times per month that would last 2 to 3 days.  
He also experienced constipation approximately twice per 
month.  Based on the foregoing and resolving any reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran's symptoms of IBS are greater than moderate and more 
closely approximate a 30 percent evaluation for severe IBS.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation).  There were periods of treatment in the 
emergency department, but no evidence regarding the effect of 
the disability in his employment such that application of the 
regular schedular standards is rendered impracticable.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2007) is not warranted.

EARLIER EFFECTIVE DATE

The veteran also asserts that an earlier effective date prior 
to August 20, 2002 is warranted for IBS.  Generally, the 
effective date of an award of benefits is either (1) the date 
of receipt of the claim or (2) the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400 (2007).  However, after a decision denying benefits 
becomes final, the effective date is the date of receipt of 
the new claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (r), (q)(2) (2007).  

The veteran first filed a claim for service connection for 
stomach trouble in December 1958.  This claim was denied by 
the RO in May 1959.  In October 1975, the veteran filed a 
claim for stomach pathology which was also denied in February 
1976.  This claim was not appealed by the veteran and it 
became final.  See 38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 
3.104, 19.118, 19.153 (1975); 

The veteran filed a claim to reopen his claim for service 
connection for IBS on August 20, 2002.  The veteran's claim 
was denied in December 2002.  Before the December 2002 
decision was final, the RO reopened and granted the claim for 
service connection for IBS in March 2007 with an effective 
date of August 20, 2002.  Service connection for IBS has been 
in effect since August 20, 2002 with an assigned evaluation 
of 10 percent.

As the veteran's claim for service connection became final in 
February 1976, the effective date is the date of the new 
claim.  The law is dispositive in this case.  In accordance 
with 38 C.F.R. § 3.400(r) and (q)(2), the date of the new 
claim, August 20, 2002, is the effective date of service 
connection for IBS.  An effective date prior to August 20, 
2002 is barred by law.

Based on the foregoing, the Board finds that the appellant's 
claim of entitlement to an earlier effective date for IBS is 
without merit.  As the disposition of this claim is based on 
the law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

An initial 30 percent evaluation for irritable bowel syndrome 
is granted.

An earlier effective date prior to August 20, 2002 for 
service connection for irritable bowel syndrome is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


